 

 

 

McGREGOR W. SCOTT - 1
United States Attorney

LAURA D. WITHERS

Assistant United States Attorney

2500 Tulare streer, suite 4401 . _ - § §
Fresno, CA 93721 . y f ) ,{ z w v ;

Telephone: (559) 497-4000 ,_
Facsimile;_ (559) 497-4099 l [-.,-_C 10 2013

  

` QL\FRT

 
  

   

Attorneys for Plaintiff _ \'.)\STF“CT0
United States of America . 31
IN THE UNITED sTATEs DISTRICT COURT §
` EASTERN DISTRICT OF CALIFORNIA §
UNITED sT_ATES 0F AMERICA, -CAsE NO. 1;18-CR-00263-DAD-BAM l
Plaimiff, ORDER TO UNSEAL INDICTMENT AN`D
' WARRANT OF'ARREST
V.
LEAH GUILLEN,
Defendant.

 

 

The indictment and warrant of arrest in this case, having been sealed by Order of this C'ourt,
pursuant to Rule 6(e) of the Federal Rules of ACriminal Procedure, and it appearing that it no longerneed
remain secret, it is HEREBY ORDERED that the indictment and Warrant of arrest be' unsealed jand made

public record for Leah Guillen.

Dated= M@/W /<>(201? jul/a %.(%J§\ 7 `_

The Honorable SHIELA K. OBERTO.
United States Magistrate Judge

 

